Case 2:19-cv-09140-CJC-JEM Document 11-2 Filed 10/28/19 Page 1 of 2 Page ID #:96




 1
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8                        CENTRAL DISTRICT OF CALIFORNIA
 9
     KEEFE FERRANDINI, an                   Case No. 2:19-cv-09140-CJC-JEM
10   individual; on behalf of herself and
     all others similarly situated,         [PROPOSED] ORDER GRANTING
11                                          DEFENDANT BLUE APRON, LLC’S
                        Plaintiff,          EX PARTE APPLICATION FOR
12                                          EXTENSION OF TIME TO
           vs.                              RESPOND TO COMPLAINT
13
     BLUE APRON, LLC; and DOES 1            Complaint filed:   September 11, 2019
14   through 10, inclusive,                 Date Removed:      October 23, 2019
15                      Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            1
Case 2:19-cv-09140-CJC-JEM Document 11-2 Filed 10/28/19 Page 2 of 2 Page ID #:97




 1                                [PROPOSED] ORDER
 2         IT IS HEREBY ORDERED, upon good cause shown, that Defendant Blue
 3   Apron, LLC’s time to answer or otherwise respond to the Complaint is extended by
 4   two weeks, from October 30, 2019 to November 13, 2019.
 5
 6
 7   DATED:
                                                  Honorable John E. McDermott
 8                                                United States Magistrate Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
